Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations from claims 3-8 and 12-17 must be shown or the feature(s) canceled from the claim(s). This can be shown via a flowchart showing how the location state is set based on various conditions. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for the drawing objections:
“The Examiner objected to the drawings under 37 CFR 1.83(a) for not showing the features of claims 3-8 and 12-17. Applicant respectfully submits that the features of claims 3-8 and 12-17 are already shown in the drawings by at least FIG. 1, element 1010 (described in paragraph 0024 of the application as published) and FIG. 5, elements 5027 and 5033 (described in paragraphs 0043-0049 of the application as published). 
The Examiner objected to the drawings under 37 CFR 1.84(1) because of insufficient line weights. Applicant amends FIG. 5 to show thicker lines. Replacement Sheet 5 is enclosed herewith. Applicant respectfully requests entry of the Replacement Sheet in the Application.”

This argument is found to be partially persuasive for the following reason. The examiner agrees that the replacement figure 5 meets the 37 CFR 1.84(1) criteria. Thus, this objection has been withdrawn.
The examiner disagrees that elements 1010, 5027, and 5033 shows the claimed limitations of claims 3-8 and 12-17. These elements do not show setting an instruction fetch location based on boundary crossings of the address range of the iTIM, setting an instruction fetch location based on a program counter value within an address range, setting an instruction fetch location for cache way misses and cache misses, and setting an instruction fetch location for branch mispredictions. The examiner suggests that an additional flow chart could be added to show all such setting events.
Applicant argues for claims 1, 10, and 19:
“In the Office Action at page 5, the Examiner equates the scratch pad of Knoth with the iTTM of claim 1. In both the first power-saving mode and the second power-saving mode of Knoth, the scratch pad is not checked until a second processing cycle, as shown by the emphasized portions of Knoth identified above. Checking the scratch pad in the second processing cycle is not the same as enabling the predicted iTIM or the iCache and the particular way when the location state indicator indicates that the instruction fetch location is known and enabling both the iTIM and all N ways of the iCache for parallel access when the location state indicator indicates that the instruction fetch location is unknown, as recited in amended claim 1. Depending on the state of 
…
In the Office Action at page 6, the Examiner equates the stored predicted way value of van de Waerdt with the location state indicator of claim 1. In currently amended claim 1, the location state indicator stores two distinct items: (1) an instruction fetch location and (2) an indication whether the instruction fetch location is known or unknown. Even if the stored predicted way value of van de Waerdt is read to be equivalent to the instruction fetch location of the location state indicator of claim 1, van de Waerdt still does not teach or suggest that the location state indicator includes an indication whether the instruction fetch location is known or unknown. The hit unpredicted cache way bus 261 is used for a next instruction prediction (van de Waerdt, paragraph 0030 and Office Action, page 6) and is not used for a current instruction prediction as recited in currently amended claim 1. 
Thus, the combination of Knoth and van de Waerdt fails to teach or suggest all of the elements of amended claim 1. In particular, the combination fails to teach or suggest when the location state indicator indicates that the instruction fetch location is known, enable the predicted iTIM or the iCache and the particular way and when the location state indicator indicates that the instruction fetch location is unknown, enable both the iTIM and all N ways of the iCache for parallel access.”

This argument is found to be persuasive for the following reason. The examiner agrees that Knoth failed to teach a location state indicator storing an instruction fetch location to be enabled and indicate if the instruction fetch location is known or unknown. Instead, Knoth disclosed a second power mode that is enabled after a threshold number of cache misses. In this second power mode, all cache ways are enabled along with the scratchpad memory for instruction fetching. As such, Knoth also fails to teach the newly claimed limitation of enabling the iTIM and all N ways for parallel access when the location state indicator indicates that the instruction fetch location is unknown.
The combination of Knoth and van de Waerdt also fails to teach the newly claimed limitations. The combination adds for way prediction structures of van de Waerdt to Knoth and the way prediction bits read upon the location state indicator. The way prediction bits both indicate a cache way to be enabled and indicate the fetch 
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183